DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a amendments and remarks filed 08 February 2022. Claims 1, 4, 14 and 17 are pending in the application; claims 1, 14 and 17 are amended; and claims 2-3, 5-13, 15-16 and 18-26 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first tunnel per PDU session”.  (Emphasis added). Appropriate correction is required. Claim 17 depends upon claim 14. Accordingly, claims 14 and 17 are rejected under 35 U.S.C. § 112(b) as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1”, S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1).

Regarding claim 1, D1 discloses a method for performing handover of a user equipment from a first wireless access device in a 5G communications system to a second wireless access device in a long-term evolution (LTE) communications system, comprising: 
sending, by the first wireless access device to a control-plane core network device in a 5G communications system, a handover required message initiating handover to a second wireless access device in the LTE communications system that the user equipment is handed over to (Fig. 6.18.1.2-3 1. Handover Required sent from Source NG RAN to Source NGC-CP; Fig. 1-1 NG RAN and NGC representing 5G  first wireless access device and core network respectively and E-UTRAN representing LTE second wireless access device);
sending, by the first wireless access device to a control-plane core network device in a 5G communications system data, on a path between the user-plane core network device and the first wireless access device (Fig. 6.18.1.2-3 Indirect forwarding of data between Source NG RAN and NGC UP, Figure 6.18.1.1-1 NG3 between NG RAN and NGC-UP);
determining, by the user-plane core network device, a mapping relationship between the EPS bearer and the data; mapping, by the user-plane core network device according to the mapping relationship, the data in the data packet to a second tunnel for the EPS bearer in the LTE communications system; and sending, by the user-plane core network device to the LTE communications system, the data mapped to the second tunnel for the EPS bearer  (Fig. 1-2, middle of pg. 3 “for the SGW-tunnelling model (Figure 1-2)…The user packets shall be sent over the S5-U interface while the NG UE resides in the LTE coverage”; Fig. 6.18.1.1-1 Architecture for inter-system interworking between NextGen core and EPC (Direct tunnelling with SGW); Section 6.18.1.1 last paragraph on pg. 4 disclosing “In the SGW-tunnelling model (Figure 6.18.1.1-1), NGC-UP provides the functionalities of user plane of P-GW”; pg. 3 Item 6, “Interfaces of the EPC and the E-UTRAN should not be changed. That is, the NGC provides necessary functionalities for interworking.”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses said mapping according to a relationship between the data on the NG3 destined for the NG UE via the S5-U; Examiner takes official notice on the fact that the S5-U of D1 is for an EPS bearer); and
the control-plane core network device provides known functionalities (pp 4-5, Section 6.1.18.1.1 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW).
(pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId (corresponding to the claimed third identifier) in the header encapsulating the service data unit. Additional identifiers in the header encapsulating the service data unit is dependent on the NG3 tunnel(s) used, e.g. if there is a tunnel per PDU session then in addition an identification of the PDU session (corresponding to the claimed first identifier) is needed); 
removing, by the user-plane core network device, the third identifier of the QoS flow from the data packet (pg. 6 Section 6.2.1.1.1 disclosing the header encapsulating the data on the NG3 tunnel; pg. 13, item 2 disclosing U-plane marking for QoS is carried in encapsulation header on NG3 i.e. without any changes to the end to end (e2e) packet header. Implicitly, this discloses the header comprising the third identifier which encapsulated the packet is removed when leaving the NG3 tunnel (i.e. decapsulation of the encapsulated data)); and
the disclosure of D1 in view of D2 suggests the EPS bearer for the LTE communications system corresponds to the QoS flow  in the 5G communications system (D1: Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW); D2: (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId).
(pg. 2) and D2 indicates the techniques described therein provides compatibility with EPS such that “[a]t mobility, it will be easier to transfer PDU flows, rather than the potentially large number of SDFs.” (pg. 2).
D3 discloses sending, by the first wireless access device to a control-plane core network device in a 5G communications system, the first identifier of a protocol data unit (PDU) session that a quality of service (QoS) flow in the 5G communications system belongs to and a second identifier of the second wireless access device in the LTE communications system (Section 1 disclosing control plane mobility manager CP-MM needs to have routing information about RAN and control plane session manager (CP-SM). As proposed, session ID can be used to determine session management relationship between RAN and CP-SM. RAN and CP-SM interconnect each other through CP-MM using SM message which is transparent to the CP-MM. In order to route the SM message to appropriate CP-SM, routing information (e.g., Session ID, target RAN ID, or source RAN ID) is required to be included by both RAN and CP-SM and the RAN triggers handover by sending a message to the CP-MM; pp 4-5 Figure 6.3.x.2.2-1 1. Handover required and description of steps 1 indicating the handover required message includes the target RAN ID and step 2 disclosing “the CP-MM identifies CP-SM based on the received session ID, and sends Handover preparation message (UE identity, target RAN ID, location information) to CP-SM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handover process in D1 with the features of D3 because this allows the CP-SM to select an appropriate user plane gateway (UP-GW) based on the location of the user equipment and other factors after successful completion of handover (Section 1).
(D1: Section 6.1.18.1.1 last paragraph of pg. 4 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses a correspondence between the data on the NG3 (i.e., QoS flow as in D2) destined for the NG UE via the S5-U (EPS bearer for the LTE communications system); Hwang: [0014] ISHO intersystem handover; [0201] ISHO from 2G/3G to LTE  for dedicated bearer activation (FIG. 2), the dedicated bearers are set up as is currently understood; Fig. 2, 2 create dedicated bearer request; [0071] The PDN GW uses this QoS policy to assign the bearer QoS, i.e., it assigns the values to the bearer level QoS parameters (excluding AMBR); see clause 4.7.2. The PDN GW sends a Create Dedicated Bearer Request message (PTI, Bearer QoS, UL TFT, S5/S8 TEID, LBI) to the Serving GW)
Hwang is directed towards techniques for handling disparities in how QoS is implemented between different systems (2G/3G vs. LTE) and how to achieve handover with proper QoS support in the face of such disparities ([0036]). As evidenced by the disclosure of D2 there are disparities between how QoS is enhanced for 5G over EPS (i.e., LTE) systems and D2 provides mapping rules for mapping between Service Data unit Flows and PDU flows (See 6.2.1.1.1 relation between PDU flow (e.g. 5G) and Service Data unit Flow (LTE) and 6.2.1.3.1, “The solution follows the principles of the EPS QoS framework, retaining the Policy centric control of QoS authorization and leveraging on a per PDU flow QoS for service differentiation.). Hwang teaches by understanding the mapping rules between different QoS implementations of different systems an efficient solution for performing inter-system handovers can be achieved. ([0066]) As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 as suggested by Hwang in order to achieve an efficient manner for mapping QoS between the two different systems of D1. One of ordinary skill in the art would have had a reasonable expectation of success when informed by the mapping rules of D2 for mapping between LTE and 5G QoS handling and applying those rules as the simple mapping rules of Hwang while also providing a manner to create the dedicated bearers for handling the data flows handed over between the 5G and LTE systems.

Regarding claim 14, D1 discloses a system for performing handover of a user equipment, wherein the system is a 5G communications system, the system comprising: 
a first wireless access device in the 5G communications system (Figure 6.18.1.1-1, NG RAN), 
a control-plane core network device in the 5G communications system (Figure 6.18.1.1-1, NGC-CP) and 
a user-plane core network device in the 5G communications system (Figure 6.18.1.1-1, NGC-UP); 
wherein the first wireless access device is configured to: 
send to the user-plane core network device, data, on a path between the user-plane core network device and the first wireless access device (Fig. 6.18.1.2-3 Indirect forwarding of data between Source NG RAN and NGC UP, Figure 6.18.1.1-1 NG3 between NG RAN and NGC-UP);
send to the control-plane core network device in the 5G communication system, a handover required message initiating handover to a second wireless access device in a long-term (Fig. 6.18.1.2-3 1. Handover Required sent from Source NG RAN to Source NGC-CP);
the user-plane core network device is configured to: 
determine, a mapping relationship between the EPS bearer and the data packet; map, according to the mapping relationship, the data in the data packet to a tunnel for the EPS bearer in the LTE communications system; and send to the LTE communications system, the data mapped to the tunnel for the EPS bearer in the LTE communications system  (Fig. 1-2, middle of pg. 3 “for the SGW-tunnelling model (Figure 1-2)…The user packets shall be sent over the S5-U interface while the NG UE resides in the LTE coverage”; Fig. 6.18.1.1-1 Architecture for inter-system interworking between NextGen core and EPC (Direct tunnelling with SGW); Section 6.18.1.1 disclosing “In the SGW-tunnelling model (Figure 6.18.1.1-1), NGC-UP provides the functionalities of user plane of P-GW”; pg. 3 Item 6, “Interfaces of the EPC and the E-UTRAN should not be changed. That is, the NGC provides necessary functionalities for interworking.”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses said mapping according to a relationship between the data on the NG3 destined for the NG UE via the S5-U; Examiner takes official notice on the fact that the S5-U of D1 is for an EPS bearer); and
the control-plane core network device provides known functionalities (pp 4-5, Section 6.1.18.1.1 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW).
D1 does not disclose the following; however, D2 discloses wherein the first wireless access device is configured to: 
 send to the user-plane core network device, a data packet that encapsulates the data in a first tunnel per a protocol data unit (PDU) session and an identifier of a quality of service (QoS) flow , wherein the data in the data packet belongs to the QoS flow, the first tunnel is between the user-plane (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId (corresponding to the claimed identifier of a quality of service (QoS) flow) in the header encapsulating the service data unit. Additional identifiers in the header encapsulating the service data unit is dependent on the NG3 tunnel(s) used, e.g. if there is a tunnel per PDU session then in addition an identification of the PDU session (corresponding to the claimed first identifier) is needed);
the user-plane core network device is configured to:
remove the identifier of the QoS flow from a data packet (pg. 6 Section 6.2.1.1.1 disclosing the header encapsulating the data on the NG3 tunnel; pg. 13, item 2 disclosing U-plane marking for QoS is carried in encapsulation header on NG3 i.e. without any changes to the end to end (e2e) packet header. Implicitly, this discloses the header comprising the third identifier which encapsulated the packet is removed when leaving the NG3 tunnel (i.e. decapsulation of the encapsulated data)); and
the disclosure of D1 in view of D2 suggests the EPS bearer for the LTE communications system corresponds to the QoS flow  in the 5G communications system (D1: Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW); D2: (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the techniques of D2 with the techniques of D1 because D1 is directed towards mobility between NextGen networks and E-UTRAN (LTE) networks, D1 indicates changes on an (pg. 2) and D2 indicates the techniques described therein provides compatibility with EPS such that “[a]t mobility, it will be easier to transfer PDU flows, rather than the potentially large number of SDFs.” (pg. 2).
D3 discloses wherein the first wireless access device is configured to:
send to the control-plane core network device in the 5G communication system, a first identifier of a PDU session that a quality of service (QoS) flow in the 5G communications system belongs to, and a second identifier of a second wireless access device in a long-term evolution (LTE) communications system  (Section 1 disclosing control plane mobility manager CP-MM needs to have routing information about RAN and control plane session manager (CP-SM). As proposed, session ID can be used to determine session management relationship between RAN and CP-SM. RAN and CP-SM interconnect each other through CP-MM using SM message which is transparent to the CP-MM. In order to route the SM message to appropriate CP-SM, routing information (e.g., Session ID, target RAN ID, or source RAN ID) is required to be included by both RAN and CP-SM and the RAN triggers handover by sending a message to the CP-MM; pp 4-5 Figure 6.3.x.2.2-1 1. Handover required and description of steps 1 indicating the handover required message includes the target RAN ID and step 2 disclosing “the CP-MM identifies CP-SM based on the received session ID, and sends Handover preparation message (UE identity, target RAN ID, location information) to CP-SM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handover process in D1 with the features of D3 because this allows the CP-SM to select an appropriate user plane gateway (UP-GW) based on the location of the user equipment and other factors after successful completion of handover (Section 1).
The cited prior art viewed in light of Hwang suggests the control-plane core network device is configured to: 
(D1: Section 6.1.18.1.1 last paragraph of pg. 4 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses a correspondence between the data on the NG3 (i.e., QoS flow as in D2) destined for the NG UE via the S5-U (EPS bearer for the LTE communications system); Hwang: [0014] ISHO intersystem handover; [0201] ISHO from 2G/3G to LTE  for dedicated bearer activation (FIG. 2), the dedicated bearers are set up as is currently understood; Fig. 2, 2 create dedicated bearer request; [0071] The PDN GW uses this QoS policy to assign the bearer QoS, i.e., it assigns the values to the bearer level QoS parameters (excluding AMBR); see clause 4.7.2. The PDN GW sends a Create Dedicated Bearer Request message (PTI, Bearer QoS, UL TFT, S5/S8 TEID, LBI) to the Serving GW)
Hwang is directed towards techniques for handling disparities in how QoS is implemented between different systems (2G/3G vs. LTE) and how to achieve handover with proper QoS support in the face of such disparities ([0036]). As evidenced by the disclosure of D2 there are disparities between how QoS is enhanced for 5G over EPS (i.e., LTE) systems and D2 provides mapping rules for mapping between Service Data unit Flows and PDU flows (See 6.2.1.1.1 relation between PDU flow (e.g. 5G) and Service Data unit Flow (LTE) and 6.2.1.3.1, “The solution follows the principles of the EPS QoS framework, retaining the Policy centric control of QoS authorization and leveraging on a per PDU flow QoS for service differentiation.). Hwang teaches by understanding the mapping rules between different QoS ([0066]) As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 as suggested by Hwang in order to achieve an efficient manner for mapping QoS between the two different systems of D1. One of ordinary skill in the art would have had a reasonable expectation of success when informed by the mapping rules of D2 for mapping between LTE and 5G QoS handling and applying those rules as the simple mapping rules of Hwang while also providing a manner to create the dedicated bearers for handling the data flows handed over between the 5G and LTE systems.


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1” S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1), further in view of Park et al. (US 2010/0091734 A1).

Regarding claim 4, D1 further discloses the method according to claim 1, wherein the method further comprises:
sending, by the second wireless access device to the user equipment, the data mapped to the second tunnel for the EPS bearer (Fig. 6.18.1.2-3 Downlink Data from Target E-UTRAN (second wireless access device in the LTE communication system) to the NG-UE after message 12), but does not disclose the following; however, Park discloses sending, the second wireless access device to the user equipment, fresh data after sending the data mapped to the second tunnel for the EPS bearer ([0087] “After confirming the success, the source eNB deletes from the buffer all the downlink data that it has forwarded to the target eNB, but continues to forward the downlink packets received through the existing bearer, to the target eNB, as long as the source eNB receives the packets from the serving gateway of the EPC”).
It would have been obvious to one of ordinary skill in the art to forward packets as taught by Park in the handover scenarios of D1 because this provides for forwarding packets in handover between base stations (eNBs) that is capable of quickly and stably forwarding packets without queuing ([0013]).

Regarding claim 17, the claim is directed towards the system that performs the method of claim 4; therefore, claim 17 is rejected on the grounds presented above for claim 4.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 4, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461